Citation Nr: 1034706	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus type I with hypertension and incomplete erectile 
dysfunction.

2.  Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from January 1967 to 
March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied a rating in excess of 20 percent for the 
Veteran's service-connected diabetes mellitus, and 
recharacterized the disability as diabetes mellitus type I with 
hypertension and incomplete erectile dysfunction.  An April 2008 
rating decision denied entitlement to service connection for a 
thyroid disorder.

The Veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C., in August 2010, but failed to report 
and did not request that the hearing be rescheduled.  As such, 
the Board believes all due process requirements were met with 
regard to his hearing request.

In his July 2008 substantive appeal, the Veteran asserted 
that he experienced significant hearing loss and was 
recently diagnosed with gum disease that required surgery, 
"possibly" due to service-connected diabetes mellitus.  
While it is not entirely clear, it may be that, by this 
statement, the Veteran seeks to raise claims of 
entitlement to service connection for gum disease and 
hearing loss, including as due to service-connected 
diabetes mellitus.  The matter is referred to the RO for 
clarification of the Veteran's intent and appropriate 
development and consideration, as warranted.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

By way of history, the record reflects that, in a May 1970 rating 
decision, the RO granted service connection for diabetes mellitus 
and awarded a 20 percent rating under Diagnostic Code 7913.  See 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2009).

The Board notes that, under Diagnostic Code 7913, a 20 percent 
rating is warranted for diabetes mellitus if it requires insulin 
and a restricted diet, or if an oral hypoglycemic agent and 
restricted diet are required.  Id.  The next higher rating of 40 
percent is warranted if insulin, restricted diet, and regulation 
of activities, are required.  Id.  In essence, the pertinent 
distinction between the 20 percent and 40 percent levels is the 
requirement of regulation of activities.  

In August 2007, the RO received the Veteran's current claim for a 
rating in excess of 20 percent for his service-connected type I 
diabetes mellitus.  In multiple written statements in support of 
his claim, he asserts that his disability has worsened and now 
requires that he regulate his activities that affected his 
ability to work as an electrical engineer.  

Specifically, in a July 2007 statement and in his November 2007 
notice of disagreement (NOD), the Veteran said that he used an 
insulin pump and was unable to climb towers for inspections that 
was a major job function in his work as an electrical engineer 
with a power company.  He said that he had "multiple 
hypoglycemic low blood glucose episodes, resulting in -3 
different auto accidents...the latest [on] September 17th", and 
had a "greatly restricted diet" caused by stomach cancer that 
made his diabetic control significantly harder (see November 2007 
NOD).  In a May 2008 statement, the Veteran said that he had a 
"severe hypoglycemic reaction" on April 8, 2008 that required 
emergency medical treatment.  In his July 2008 substantive 
appeal, the Veteran said that he had monthly hypoglycemic 
reactions at work that prohibited him from driving.

In support of his claim, the Veteran submitted an April 29, 2008 
signed statement from a representative of Sumter Electric 
Cooperative, Inc., his employer, who reviewed "Dr. Carraway's 
final conclusions" from April 22, 2008.  Based on this 
physician's findings and medical opinion, the Veteran's employer 
determined that whenever occasional travel was necessary for his 
work-related responsibilities, a department driver will be 
designated for him.  

In this regard, it is clear that the Veteran meets the criteria 
for the currently assigned 20 percent rating under Diagnostic 
Code 7913 as the records establishes that he requires alternate 
use of both insulin and a hypoglycemic agent and restricted diet. 
See 38 C.F.R. § 4.119, Diagnostic Code 7913.  What is less clear, 
however, is whether the Veteran's diabetes requires a "regulation 
of activities" (i.e., avoidance of strenuous occupational and 
recreational activities), that is required for the next-higher 
rating of 40 percent. 

When examined by VA in October 2007, a VA examiner said that the 
Veteran's diabetes had "significant" effects on his ability to 
work, with problems lifting and carrying, and lack of stamina.  
This physician also concluded that the Veteran's hypertension and 
erectile dysfunction were complications of his service-connected 
diabetes mellitus.  However, the examiner did not specifically 
address the matter of whether the Veteran's diabetes required 
regulation of activities, as he contends.  Nor was this addressed 
by the VA physician's assistant who examined the Veteran in April 
2008.

The Board further notes that compensable complications of 
diabetes are to be evaluated separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See Note (1).  38 C.F.R. § 
4.119, Diagnostic Code 7913.

The Board believes the Veteran should be afforded a new VA 
examination to address whether his service-connected diabetic 
condition requires a "regulation of activities" as indicated 
under Diagnostic Code 7913, and whether the service-connected 
diabetic hypertension and incomplete erectile dysfunction have 
worsened in severity so as to warrant separate compensable 
ratings.  Id.

There also appear to be some essential private medical records 
that should be obtained prior to appellate consideration of the 
Veteran's claim.  A July 23, 2007 VA outpatient medical record 
indicates that the Veteran's current private endocrinologist was 
Dr. Maribel Montoya, in Leesburg, Florida, whom he saw quarterly; 
and, in his May 2008 statement, the Veteran identified Dr. 
Montoya as his private physician.  Efforts must be made to obtain 
Dr. Montoya's medical records regarding the Veteran's treatment, 
as well as the April 2008 emergency treatment records (regarding 
the Veteran's severe hypoglycemic reaction); the April 22, 2008 
medical opinion from Dr. Carraway (referenced by the Veteran's 
employer); and the Veteran's work-related medical records, prior 
to Board consideration of his case.

Recent VA medical records should also be obtained.

Finally, the record reflects that, in his July 2008 substantive 
appeal (as to his increased rating claim), the Veteran submitted 
a timely NOD regarding the April 2008 rating decision that denied 
his claim for service connection for a thyroid disorder.  
However, the record does not reflect that the RO issued a 
statement of the case on this issue.  Hence, the Board must 
remand this matter for issuance of a statement of the case.  
Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran in writing and request 
that he provide mailing addresses for Dr. 
Maribel Montoya in Leesburg, Florida; and 
for Dr. Carraway; and information 
regarding the identity of the emergency 
medical providers who rendered treatment 
for his severe hypoglycemic reaction on 
April 8, 2008, and then request all 
medical records regarding the Veteran's 
treatment from Drs. Montoya and Carraway, 
and any additional private or VA medical 
provider identified by him.  If any 
records are unavailable, a memorandum 
detailing the efforts to obtain the 
records should be placed in the claims 
file and the Veteran and his 
representative so notified in writing.

2.	Contact the Veteran's employer, Sumter 
Electric Cooperative, Inc., and request 
his complete medical file.  

3.	Obtain all medical records regarding the 
Veteran's treatment at the Leesburg VA 
CBOC for the period from February 2008 to 
the present, and from any additional VA 
medical facility identified by him.  If 
any records are unavailable, the Veteran 
and his representative should be so 
notified in writing.

4.	Then, schedule the Veteran for appropriate 
VA examination(s), performed by physicians 
with the requisite medical expertise 
(i.e., endocrinologist, internist), to 
determine the current severity and all 
manifestations of his service-connected 
diabetes mellitus and any associated 
complications, including incomplete 
erectile dysfunction and hypertension.  
The claims folder should be made available 
to and reviewed by the examiner(s).  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The physician-
examiner(s) should address the following 
questions 

a.	Does the Veteran require (i) insulin; 
(ii) restricted diet; and (iii) 
regulation of activities (avoidance 
of strenuous occupational and 
recreational activities)?  

b.	Does the Veteran require (i) insulin; 
(ii) restricted diet; and (iii) 
regulation of activities (avoidance 
of strenuous occupational and 
recreational activities); with (iv) 
episodes of ketoacidosis or 
hypoglycemic reactions requiring one 
or two hospitalizations per year or 
twice a month visits to a diabetic 
care provider?  

c.	The examiner(s) should provide an 
opinion as to whether the Veteran's 
diabetes requires (i) more than one 
daily injection of insulin; (ii) 
restricted diet; and (iii) regulation 
of activities (avoidance of strenuous 
occupational and recreational 
activities); with (iv) episodes of 
ketoacidosis or hypoglycemic 
reactions requiring at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider.  
The examiner(s) should also indicate 
whether the Veteran experienced 
progressive loss of weight and 
strength.  

d.	Additionally, the examiner(s) should 
describe what, if any, complications 
attributable to the Veteran's 
service-connected diabetes mellitus 
exist, including erectile dysfunction 
and hypertension, and should 
specifically describe the nature and 
severity of each such complication.    

e.	The examiner(s) should also address 
the impact of the Veteran's service-
connected diabetes mellitus on his 
ability to work (regardless of his 
age), if any, and specifically state 
what job function(s), if any, are 
affected by the Veteran's service-
connected diabetes mellitus.  

f.	The examiner(s) should provide a 
comprehensive report including 
complete rationales for all 
conclusions reached.

5.	Then, the AMC should review the medical 
opinion(s) obtained to ensure that the 
Board's remand directives were 
accomplished.  If any questions posed were 
not answered, return the case to the 
examiner(s).

6.	Issue a statement of the case regarding 
the matter of entitlement to service 
connection for a thyroid disorder.  If, 
and only if, the appellant timely perfects 
an appeal, should this claim should be 
returned to the Board.

7.	Then, readjudicate the Veteran's claim for 
an increased rating for diabetes mellitus 
type I with hypertension and incomplete 
erectile dysfunction, to include 
consideration of separate, compensable 
ratings for hypertension and incomplete 
erectile dysfunction.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case. An appropriate period of time should 
be allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


